Citation Nr: 0909034	
Decision Date: 03/11/09    Archive Date: 03/17/09

DOCKET NO.  07-00 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in
Wichita, Kansas


THE ISSUE

Entitlement to a disability rating in excess of 50 percent 
for service-connected posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel



INTRODUCTION

The Veteran served on active duty from September 1967 to 
November 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.

The Board notes that the Veteran was also seeking entitlement 
to service connection for diabetes mellitus, type II, 
peripheral neuropathy of the upper extremities, to include as 
secondary to diabetes mellitus, and peripheral neuropathy of 
the lower extremities, to include as due to diabetes 
mellitus.  The Veteran's claim for service connection was 
denied by way of a rating decision dated in January 2006.

The Veteran expressed disagreement with the denial of service 
connection and was issued a statement of the case (SOC) in 
November 2007.  There is no indication in the claims folder 
that the Veteran perfected an appeal of the claim prior to 
his case being certified on appeal to the Board in February 
2008.  Accordingly, the Board will limit its appellate review 
to the issue of entitlement to a disability rating in excess 
of 50 percent for service-connected PTSD.


FINDING OF FACT

The veteran's PTSD has caused total occupational and social 
impairment from January 27, 2005.


CONCLUSION OF LAW

Since January 27, 2005, the criteria for a 100 percent 
evaluation for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.130 Diagnostic Code 9411 
(2008).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran served on active duty from September 1967 to 
November 1970.  The evidence of record shows that the Veteran 
served in combat while serving in the Republic of Vietnam.  
He earned a Combat Action Ribbon and Navy Commendation Medal 
with a "V" device for Valor during his Vietnam service.

The veteran originally sought entitlement to service 
connection for PTSD in January 2005.  He submitted copies of 
his entitlement to his combat awards with his claim.

VA treatment records for the period from March 2004 to June 
2005 reflect that the Veteran was employed as a welder in 
March 2004.  He was initially seen in the psychiatric clinic 
as a walk-in in December 2004.  The intake note reported that 
the Veteran was self-employed as a welder.  The Veteran 
related that he could work as long as his son helped him in 
dealing with customers.  The Veteran had come to the clinic 
after being referred by his representative.  The Veteran 
related that he had been told he had a short fuse.  He said 
he had nightmares of his war time experiences.  Certain 
programs on television would also cause him to have dreams.  
The initial assessment was possible chronic PTSD but that a 
full evaluation would be required.

The Veteran had a more lengthy evaluation in February 2005.  
The Veteran related the same problems with re-experiencing 
events from Vietnam and the several triggers that caused him 
to re-experience the events.  He said he that he did not show 
emotions to people.  He said he would experience a faster 
heart beat if exposed to a loud noise.  He also said that he 
had increasing problems with memory and concentration.  He 
gave an example of not being able to start his motorcycle 
because he could not remember how to do it.  The Veteran told 
the examiner of several combat events where he was engaged in 
firefights with the enemy.  The Veteran was married to his 
first wife and had two grown children, with the oldest child 
in his early 30's.  The examiner said the Veteran was 
hypervigilant and sat with his back to the wall.  The 
Veteran's speech was said to be coherent, relevant, and goal 
directed.  His mood was irritable and he had a depressed 
effect that the examiner said was appropriate of traumatic 
events.  The Veteran denied current suicidal or homicidal 
thoughts and the examiner said there was no evidence of 
hallucinations or delusions.  The Veteran was oriented to 
person, place, and time (oriented times 3).  The Axis I 
diagnosis was chronic PTSD that was combat-related due to 
multiple traumatic experiences in Vietnam.  

A psychiatric outpatient entry from March 2005 reported the 
same symptoms from the Veteran.  The examiner reported that 
the Veteran was less anxious but was angry.  He was 
hypervigilant.  His mood was irritable but less depressed 
with appropriate affect.  His speech was coherent and goal 
directed.  The Veteran was having distressing thoughts of war 
and dreams of traumatic events.  He denied suicidal or 
homicidal thoughts or plans and there was no evidence of 
hallucinations or delusions.  The examiner said the Veteran 
was oriented times 3.  The examiner again provided a 
diagnosis of chronic PTSD related to the Veteran's combat 
experiences.  No Global Assessment of Functioning (GAF) score 
was provided.  

The Veteran underwent a psychological evaluation, with 
testing, in May 2005.  The Veteran complained of memory loss 
and cited to examples of trouble recalling his 
granddaughter's name, his daughter's telephone number, 
remembering appointments, recent events, and the necessary 
tools for his job.  He said he used a notebook to keep track 
of information.  The Veteran was administered several tests.  
The psychologist summarized the results by noting the Veteran 
was temporally oriented and attention was intact.  The 
delayed paragraph memory was scored as low average and 
delayed figural recall was in the average range as was 
delayed facial memory.  The Veteran's registration of a word 
list was low average.  The examiner did say the Veteran had 
below average results for delayed free recall and encoding of 
a word list.  Limitation of exposure to welding fumes was 
strongly recommended.  The examiner also said that continued 
treatment of the Veteran's depression and anxiety was 
important to determine their relationship to memory problems, 
if any.  

The Veteran submitted a statement from his spouse.  She noted 
that they had been married for 35 years.  The Veteran 
reported his marriage as May 1970 with his claim.  She also 
noted that they had been married while he was in service and 
before his last tour in Vietnam.  She reported on the 
Veteran's heavy drinking and volatility on his return from 
Vietnam.  She said that she noticed a difference in the 
Veteran approximately 10-12 years earlier.  She said he began 
to withdraw and exclude her.  She said the Veteran spent most 
of his weekends fishing or riding bikes (motorcycles) with 
his few friends.  

The Veteran was afforded a VA PTSD examination in October 
2005.  The Veteran reported that he had had problems with 
sleep and in his relationship with his family and wife and 
that people told him he needed help.  He said he realized he 
had problems similar to other veterans when he began 
attending groups at the Vet Center.  The Veteran had problems 
with employment and decided to try welding.  He felt that he 
was isolated from others when wearing his welding helmet.  
The Veteran said he had lost business clients over the years 
because of his temper.  The Veteran said that if he did not 
keep busy he would think about Vietnam 7 days a week.  The 
Veteran described his service in Vietnam with a river patrol 
group.  He provided details on a number of encounters with 
the enemy.  

The examiner said the Veteran was oriented times 3.  He said 
the Veteran was a fair historian with some difficulty for 
recent memory, remembering 1 of 3 words.  The Veteran denied 
any current hallucinations but said he had experienced 
hearing a voice in the past.  He denied any suicidal thoughts 
but admitted to destructive behaviors when angry.  He denied 
homicidal ideation.  The examiner said the Veteran's judgment 
appeared fair with some antisocial overtones by objective 
questions.  The examiner also said the Veteran had some 
insight and his affect was congruent with subjects.  The 
Veteran appeared irritable at times and had a twitching tic 
of his eyes.  His mood was described 5/10.  The examiner said 
the Veteran was goal directed and wanted to be understood and 
clarified issues for the examiner.  The examiner stated that 
the Veteran did not present as psychotic and was guarded at 
first but seemed to relax during the interview.  

The examiner listed a number of symptoms that the Veteran 
reported.  These included flashbacks, nightmares that 
occurred 4-5 times a week, feelings of detachment, 
irritability, difficulty concentrating, sleeplessness, 
hypervigilance and sleeping with a gun, efforts to avoid 
thoughts, inability to recall, diminished participation, 
sense of foreshortened future and difficulty sleeping.  The 
Axis I diagnosis was combat-related PTSD.  The Axis II 
diagnosis was deferred but the Veteran was said to have 
antisocial traits.  The Veteran was given a GAF score of 50.

The Veteran was granted service connection for PTSD by way of 
a rating decision dated in January 2006.  He was awarded a 50 
percent disability rating.  The grant of service connection 
and the 50 percent rating were effective from the date of the 
claim, January 27, 2005.  Notice of the rating action was 
provided on January 26, 2005.

The Veteran submitted his notice of disagreement (NOD) with 
the disability rating in May 2006.  He said he had problems 
in keeping employees for his business because of his 
outbursts.  He said he also had problems in interacting with 
his customers and vendors and this resulted in a loss of 
business.  He said he experienced continuous depression and 
periodic nightmares and flashbacks.  He had difficulty 
sleeping.  The Veteran said he had no close friends because 
he preferred to be alone.  He related that he had a recent 
altercation in public with someone over a difference in 
opinion.  

The Veteran submitted a statement from his son in June 2006.  
He said the Veteran had turned over operations of the welding 
business to him several years earlier.  He said he believed 
the reason was because of slow business and that the slow 
business was because of his father's attitude.  He said he 
had noticed a deterioration in his father's performance of 
his duties, talking with people and his negativity.  He said 
his father would yell and argue with employees and cause 
conflict amongst them.  His said his father was rude to 
customers and salespeople.  He gave an example of how he had 
bid for a job and was waiting for a call from the person.  
His father answered the telephone and said they could not do 
the job.  The son also said his father had problems with his 
memory such as not remembering repeat customers.  

Associated with the claims folder are additional VA treatment 
records for the period from June 2005 to November 2006.  An 
entry from January 2006 noted that the Veteran did martial 
arts three times a week for exercise.  The Veteran began to 
attend group therapy sessions in March 2006.  The therapy 
entries related to the group as a whole with little 
information about the Veteran.  The Veteran was also seen for 
individual therapy on several occasions.  He continued to 
report symptoms of irritability, and anger.  In May 2006 he 
reported that his son had told him not to come to the welding 
shop because he was driving customers out.  

The Veteran perfected his appeal for a higher rating in 
December 2006.  At the outset, the Board notes that the 
Veteran used the term that there was a "clear and 
unmistakable error" in his being given a 50 percent rating.  
This is not a proper use of the term and does not raise the 
issue of a clear and unmistakable error (CUE) claim in this 
case.  A challenge of a rating decision on the basis of CUE 
can only be made on a final decision.  See 38 C.F.R. 
§§ 3.105, 20.1103 (2008); see also Cook v. Principi, 318 F.3d 
1334 (Fed. Cir. 2003).  In this case, the Veteran has 
disagreed with the rating decision that addressed his PTSD 
disability, and has an active appeal of that decision.  There 
can be no legal merit to a CUE challenge of the same rating 
decision since it is not final.  

The Veteran noted that several VA physicians had opined that 
his PTSD was of such severity that he should receive a 100 
percent disability rating.  The Veteran submitted a statement 
from one of his VA psychologists, P.T., dated in December 
2006.  The psychologist said she specialized in working with 
combat veterans with PTSD and had been involved with the 
Veteran in group therapy since March 2006.  She said it was 
clear that the Veteran suffered from PTSD related to his 
combat experiences in Vietnam.  She said the Veteran 
experienced unpleasant, unwanted memories of traumatic 
experiences, had nightmares, depression, loss of interest, 
feelings of alienation, difficulty experiencing strong 
emotions such as love and close friendships.  He also had 
avoidance, problems going to sleep and staying asleep, 
irritability, difficulty in controlling his anger, 
hypervigilance, and feelings of guilt and shame.  She said 
the Veteran and his wife lead separate lives and did not 
share quality time together.  Finally, the psychologist said 
it was her firm opinion that the Veteran would never be 
capable of competitive employment again in his lifetime 
because of his PTSD.

The Veteran submitted a statement wherein he reiterated his 
belief he should receive a 100 percent rating for his 
service-connected PTSD in February 2007.  He referred to the 
letter from the VA psychologist as supporting his claim.  He 
also noted that he had a statement from a VA psychiatrist who 
also endorsed his claim for a 100 percent rating.  The 
Veteran said that he believed he should receive a 100 percent 
rating for the year prior to his claim of January 27, 2005.

The Veteran submitted a statement from a VA psychiatrist, 
S.K., that was dated in February 2007.  The psychiatrist said 
he was the Veteran's treating psychiatrist.  He said the 
Veteran's condition was severe and that he was bombarded 
daily with intrusive thoughts and images and was extremely 
labile.  He said the Veteran was also tense, paranoid, and 
distressed by any social circumstance.  He said the Veteran 
had no ability to adjust effectively to new stresses or 
pressures and had marked impaired in his concentration 
ability.  The psychiatrist said the Veteran was very quick to 
anger with even the slightest and unintended provocation such 
that he moved almost instantaneously to rage.  He said the 
Veteran was only marginally relaxed in only one place - a 
cabin in the woods where he could be alone.  The psychiatrist 
added "[t]he following is stated with absolute certainty: 
[the Veteran] is not able to obtain and retain viable 
employment due to his PTSD!"

The Veteran was afforded a VA PTSD examination in July 2007.  
The same examiner performed the previous examination in 
October 2005.  The examiner noted that the Veteran continued 
to receive individual and group therapy for his PTSD.  They 
Veteran reported continued problems with his irritability and 
not wanting to be around others.  He would spend weekends at 
his cabin in the woods.  The Veteran was said to be dressed 
in a casual manner with a military flavor.  The examiner said 
there was some body odor and the Veteran was unshaved.  The 
veteran was oriented times 3 and had fair memory in that he 
could remember 2 out of 3 words.  The Veteran denied any 
hallucinations or delusions and denied suicidal ideations but 
said he had had some thoughts about it in the past when 
depressed.  He denied any homicidal ideation.  The examiner 
said the Veteran had insight and voiced motivation for 
treatment.  His judgment was said to be fair.  The Veteran 
told the examiner that he had experiences about once a year 
where he thinks there is a voice without messages.  He 
basically ignores the voice.  

The Veteran reported having disturbing memories on a daily 
basis and had nightmares that would wake him 2-3 times per 
week.  Flashbacks were brief, but daily.  He had avoidance of 
those things that reminded him of past trauma.  He reported a 
lack of participation in activities and said he was no longer 
able to work because he could not get along with others.  He 
felt he was estranged from his wife and that he and his son 
have a relationship but they argue if they get together.  He 
had difficulty in expressing emotions other than anger.  

The examiner provided Axis I diagnoses of PTSD, alcohol 
abuse, and mood disorder, not otherwise specified, and 
depressed.  He also said an Axis II diagnosis was deferred 
but that there was evidence of antisocial traits.  The 
examiner provided a GAF score of 35-40 that was related 
solely to the Veteran's PTSD.  

The Veteran was afforded a VA general medical examination in 
July 2007.  The examination was done in conjunction with the 
Veteran's claim for a total disability evaluation based on 
individual unemployability (TDIU) claim.  The diagnoses were 
carpal tunnel syndrome of the left hand, gastroesophageal 
reflux disease (GERD) that required daily medication, 
hyperlipidemia that required daily medication and impaired 
fasting glucose.  The examiner said that there was no 
identified condition, from the general medical examination, 
that would preclude the Veteran from full and gainful 
employment, either sedentary or vigorous.  

The Veteran's claim for a TDIU rating was denied in September 
2007.  Notice of the rating action was provided in October 
2007.  There is no indication in the claims folder of any 
disagreement by the Veteran.  

Associated with the claims folder are additional VA treatment 
records dated from July 2007 to September 2007.  The records 
show that the Veteran continued with his individual and group 
therapy.  

The Veteran's representative submitted additional argument in 
support of the claim in February 2009.  The representative 
contended that the evidence of record supported at least a 70 
percent rating for the Veteran.  He cited to the results of 
the two VA examinations, and outpatient treatment records as 
well as the statements from the treating psychiatrist and 
psychologist.

II. Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2008).  Where entitlement to compensation 
has already been established and an increase in the assigned 
evaluation is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7. Vet. App. 
55, 58 (1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  The veteran's claim 
for a higher evaluation for his disability of PTSD was placed 
in appellate status by a NOD expressing disagreement with an 
initial rating award.  As such, separate ratings can be 
assigned for separate periods of time based on the facts 
found--a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

The veteran's PTSD is presently rated as 50 percent disabling 
under Diagnostic Code 9411.  38 C.F.R. § 4.130 (2008).  Under 
Diagnostic Code 9411, a 50 percent rating is for 
consideration where there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short-term and long-term memory (e.g. retention 
of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is warranted where 
there is occupational and social impairment with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as:  
suicidal ideation; obsessed rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  Finally, a 100 percent 
evaluation is assignable where there is total occupational 
and social impairment, due to such symptoms as:  gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (citing Fourth Edition of the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS (DSM-IV), p. 32).  A GAF score of 41-50 
is defined as "serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  
Ibid.  A GAF score of 31 - 40 is defined as "Some impairment 
in reality testing or communication (e.g., speech is at times 
illogical, obscure or irrelevant) OR major impairment in 
several areas, such as work or school, family relations, 
judgment thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school)."  

The evidence in this case does not establish that the Veteran 
meets the precise symptomatology listed for either a 70 
percent or a 100 percent disability evaluation as called for 
in the Schedule for Rating Disabilities during the pendency 
of the appeal.  38 C.F.R. § 4.130 (2008).  The evidence shows 
that the Veteran clearly has a severe impairment in 
establishing and maintaining effective work and social 
relationships.  He also has memory problems, severe problems 
with impulse control and problems with adapting to stressful 
situations.  He continues to exhibit symptoms of PTSD as 
recounted in the examination reports and outpatient records.  
Nevertheless, this is not the end of the analysis.

The Board finds that the totality of the evidence, and 
resolving all reasonable doubt in favor of the Veteran, 
supports a conclusion that the Veteran is 100 percent 
disabled as contemplated by the rating criteria.  The 
evidence establishes that there is total occupational and 
social impairment.  The Veteran has received ongoing 
individual and group therapy for his PTSD during his current 
claim, treatment that began approximately one month after he 
submitted his claim.  He has provided two statements from VA 
mental health professionals that state the Veteran is totally 
disabled as a result of his service-connected PTSD.  The 
earlier statement was dated in December 2006 and was based on 
the Veteran's participation in group therapy beginning in 
March 2006.  The latter statement, although provided in 
February 2007, was from the Veteran's treating psychiatrist 
that had been involved in the Veteran's care since June 2006.  
He took over care from a previous psychiatrist.

The Veteran was assigned a GAF of 50 at the time of his VA 
examination in October 2005.  Such a score is indicative of 
someone that is unable to keep a job.  A GAF score of 35-40, 
as provided in July 2007, is indicative of someone unable to 
work.  See Bowling v. Principi, 15 Vet. App. 1, 14-15 (2001).  
As noted, the Veteran has continued to receive regular 
therapy since February 2005 with no obvious improvement in 
his overall psychiatric status.  In fact, the July 2007 VA 
examiner noted that there had been a deterioration in the 
Veteran's mental health since October 2005.

The VA outpatient records alone do not support a finding of a 
total disability.  The two VA examinations of 2005 and 2007 
are comprehensive reviews of the record and the Veteran's 
overall status.  Both reports provide assessments that the 
Veteran has a very severe PTSD disability, with a 
deterioration noted in 2007.  At best, the assessment of the 
October 2005 examination report is that the Veteran is unable 
to keep a job because of his PTSD symptoms.  The statements 
of total disability due to PTSD from the VA psychiatrist and 
psychologist are not contradicted by any other medical 
evidence of record.  The psychologist stated that she 
believed the Veteran would never be capable of competitive 
employment again.

The Board finds support for its conclusion in the commentary 
provided at the time when the criteria used to evaluate 
mental disorders was amended in October 1996.  Specifically, 
it was noted that PTSD was not to be rated under a separate 
formula based on the frequency of symptoms particular to 
PTSD.  Rather, the comments noted that, it is not the 
symptoms, but their effects, that determine the level of 
impairment.  See 61 Fed. Reg. 52,697 (October 8, 1996).  
Further, the point was again made that the severity of the 
effects of a mental disorder determine the rating, and that 
to be assigned a 100 percent rating, a mental disorder must 
cause total occupational and social impairment.  Id.  The 
evidence shows that the effects of the Veteran's mental 
disorder do indeed cause total occupational and social 
impairment.  

With reasonable doubt resolved in the veteran's favor, a 100 
percent rating can be said to be reflective of the veteran's 
disability from January 27, 2005, the date of the current 
claim.  

The Board notes that the Veteran submitted a statement that 
was received at the RO on February 23, 2007.  At that time 
the Veteran contended that he should receive a 100 percent 
rating for his PTSD.  He also maintained that the 100 percent 
rating should go back for a year prior to his date of claim.  
There is no basis to grant the Veteran's contentions based on 
his current claim.

The Veteran's argument appears to be related to the 
possibility of establishing an effective date in the year 
prior to a claim based on an increased rating.  That is not 
the case here.  The Veteran did not submit a claim for 
service connection for PTSD until January 27, 2005.  In 
general, the effective date of an award of disability 
compensation, in conjunction with a grant of entitlement to 
service connection on a direct basis, shall be the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year of 
separation from service; otherwise, the effective date shall 
be the date of receipt of the claim, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400(b)(2)(i) (2008).  The Veteran's current 
claim is premised on an appeal of an initial disability 
rating based on an initial claim submitted more than one year 
after service.  See Fenderson, supra.  

Moreover, the effective dates for service connection, and the 
50 percent rating were established at the time of the rating 
decision in January 2006.  There is no indication in the 
claims folder that the Veteran appealed either effective date 
within the required one year period.  Thus, the date of 
claim, January 27, 2005, is the effective date for the 
Veteran's 100 percent disability rating.

This grant of a 100 percent rating from the date of claim 
represents a complete grant of the benefit sought on appeal.  
As such, no discussion of VA's duty to notify and assist is 
required.


ORDER

Entitlement to a 100 percent disability rating for PTSD is 
granted from January 27, 2005, subject to the law and 
regulations governing the payment of monetary benefits.



____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


